DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 06/27/2022 is in conformance with the Office’s rules and regulations regarding claim amendments. 
Claim Objections
Claims 29, 36 and 40 are objected to because of the following informalities:
Claim 29 recites “receiving section” in line 13 and should recite --the receiving section--;
Claim 36 recites “receiving section” in line 2 and should recite --the receiving section--; and
	Claim 40 recites “receiving section” in line 2 and should recite --the receiving section--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

No claim is rejected under  35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 68 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop et al. (US 2017/0036205 A1)(Bishop)(previously cited).
In Regards to Claim 68: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) and dispensing a sample (see Bishop paragraph [0015] “spout enables the device to function as a dropper, for dispensing the fluid released from the absorbent collector”), the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”) comprising: a cap (see Bishop paragraph [0017] “the means for reversibly closing and opening the outlet comprises a removable cap”); and a swab connected to the cap (see Bishop: Figure 2b); and a receiving section having an internal chamber (see Bishop: Figure 2b element 22), the sample collector being configured to be coupled to the receiving section after collection of a sample by the swab and through insertion of the swab along an insertion axis of the internal chamber (see Bishop: Figure 2d) such that the swab interferes with an extraction surface of the receiving section and at least part of the swab bends away from the insertion axis of the internal chamber (see Bishop paragraph [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31, 33, 34, 36-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0036205 A1)(Bishop)(previously cited) in view of Sangha (US 2011/0004122 A1)(Sangha).
In Regards to Claim 29: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) and dispensing a sample (see Bishop paragraph [0015] “spout enables the device to function as a dropper, for dispensing the fluid released from the absorbent collector”), the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”) comprising: a cap (see Bishop paragraph [0017] “the means for reversibly closing and opening the outlet comprises a removable cap”); and an insertion portion having a proximal end and a distal end (see Bishop Figure 1(i)), the proximal end of the insertion portion being connected to the cap and an absorbent portion being located at or adjacent the distal end of the insertion portion, the absorbent portion being configured to collect the sample (see Bishop paragraph [0025] and Figure 1(i)); a receiving section having an internal chamber (see Bishop Figure 1(ii) and paragraph [0025] “a tapered collection tube”), the sample collector being configured to be coupled to the receiving section after collection of the sample (see Bishop paragraph [0028] “FIG. 2b illustrates the swab part being inserted into the collection tube” and Figure 2b), wherein the cap at least partially closes the internal chamber and the absorbent portion of the sample collector is received in the internal chamber (see Bishop paragraph [0030] “FIG. 2d illustrates the threaded (screw-on) closure of the swab part having being screwed onto the threaded opening of the collection tube” and Figure 2d); wherein the sample collector and receiving station are configured such that, when the absorbent portion is received in the internal chamber, the absorbent portion interferes with an extraction surface of the receiving section to cause extraction of the sample from the absorbent portion into the internal chamber (See Bishop paragraph [0059]), but is silent to the absorbent portion deforms by bending at an angle of at least 90 degrees when the absorbent portion interferes with the extraction surface.
Sangha teaches an apparatus for collection of a specimen (see Sangha: Abstract) wherein the absorbent portion deforms by bending at an angle when the absorbent portion interferes with the extraction surface (see Sangha Figures 14 and 15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the swab of Sangha as the swab for collecting a sample as taught by Bishop since it is a simple substitution of one known element for another to obtain predictable results. Though the angle of the bending is not specified, FIGS. 14-15 indicate a bending sufficient enough to break the absorbent portion.  Such a breakage will depend upon the strength of the user, the strength of the score lines, and the speed of the bending process.  As such, the final bending angle is a results-effective variable that would have been optimized through routine experimentation based on the strength of the user, the strength of the score lines, and the speed of the bending process.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the final bending angle so as to address the strength of the user, the strength of the score lines, and the speed of the bending process. Thus, the combination teaches or suggests an apparatus for the collection of a specimen wherein the absorbent portion deforms by bending at an angle of at least 90 degrees when the absorbent portion interferes with the extraction surface (see Sangha Figures 14 and 15 and paragraph [0041]). 
In Regards to Claim 30: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the extraction surface is a surface of a wall that at least partially defines the internal chamber of the receiving section (see Bishop paragraph [0059] and Figure 12a).
In Regards to Claim 31: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the extraction surface comprises at least part of a bottom surface of the internal chamber and/or at least part of a side surface of the internal chamber (see Bishop paragraphs [0048] and [0059] and Figure 12).
In Regards to Claim 33: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein a length of the insertion portion is such that, when the absorbent portion is received in the internal chamber, the absorbent portion cannot be accommodated in the internal chamber without deforming (see Bishop Figures 1, 2b, 2c and 2d).
In Regards to Claim 34: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”), but is silent to wherein the absorbent portion deforms by bending at an angle of at least 120 degree or at least 150 degrees.
Sangha teaches an apparatus for collection of a specimen (see Sangha: Abstract) wherein the absorbent portion deforms by bending at an angle when the absorbent portion interferes with the extraction surface (see Sangha Figures 14 and 15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the swab of Sangha as the swab for collecting a sample as taught by Bishop since it is a simple substitution of one known element for another to obtain predictable results. Though the angle of the bending is not specified, FIGS. 14-15 indicate a bending sufficient enough to break the absorbent portion.  Such a breakage will depend upon the strength of the user, the strength of the score lines, and the speed of the bending process.  As such, the final bending angle is a results-effective variable that would have been optimized through routine experimentation based on the strength of the user, the strength of the score lines, and the speed of the bending process.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the final bending angle so as to address the strength of the user, the strength of the score lines, and the speed of the bending process. Thus, the combination teaches or suggests an apparatus for the collection of a specimen wherein the absorbent portion deforms by bending at an angle of at least 120 degree or at least 150 degrees when the absorbent portion interferes with the extraction surface (see Sangha Figures 14 and 15 and paragraph [0041]). 
In Regards to Claim 36: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”), but is silent to wherein the sample collector and receiving section are configured such that, when the absorbent portion is received in the internal chamber and the absorbent portion interferes with the extraction surface of the receiving section, the absorbent portion deforms by bending back and pressing against itself.
Sangha teaches an apparatus for collection of a specimen (see Sangha: Abstract) wherein the absorbent portion deforms by bending at an angle when the absorbent portion interferes with the extraction surface (see Sangha Figures 14 and 15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the swab of Sangha as the swab for collecting a sample as taught by Bishop since it is a simple substitution of one known element for another to obtain predictable results. The combination teaches or suggests a sample collection and recovery device wherein the absorbent portion deforms by bending back and pressing against itself because by simply pressing the swab against the side of a collection container, this swab is capable of being bent back and pressing against itself by the process if the user presses the swab against the side of the collection container with enough force.
In Regards to Claim 37: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) the sampling device comprising: a sample collector (see Bishop: Abstract “swab comprises an absorbent collector, for acquiring a fluid sample”), but is silent to wherein the absorbent portion is elongate and the absorbent portion bends at a central portion thereof.
Sangha teaches an apparatus for collection of a specimen (see Sangha: Abstract) wherein the absorbent portion deforms by bending at an angle when the absorbent portion interferes with the extraction surface (see Sangha Figures 14 and 15). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the swab of Sangha as the swab for collecting a sample as taught by Bishop since it is a simple substitution of one known element for another to obtain predictable results. The combination teaches or suggests a sample collection and recovery device wherein the absorbent portion is elongate and the absorbent portion bends at a central portion thereof because by simply pressing the swab against the side of a collection container, the swab is capable of being bent at a central portion thereof by the process if the user presses the swab against the side of the collection container with enough force.
Regards to Claim 38: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein at least half of a length of the absorbent portion is configured to interfere with the extraction surface (see Bishop paragraph [0059] “absorbent head 12 of the swab part 10 are inserted into the collection tube 20, the absorbent head 12 is gradually compressed (undergoing radial compression) as it progresses down the inside of the body 22 of the collection tube 20”).
In Regards to Claim 39: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the absorbent portion comprises absorbent material (see Bishop paragraph [0054] “swab part 10 having a substantially rigid shaft 14 with an absorbent collector head 12 at one end. The collector head 12 is made of foam or sponge, for example, or some other absorbent material that is able to absorb a fluid”) surrounding a flexible rod portion (see Bishop paragraph [0136] “shaft 40 may flex”).
In Regards to Claim 40: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the sample collector and receiving section are configured such that, when they are coupled to each other, they provide a dropper from which the sample is dispensable (see Bishop paragraph [0057] “The dropper spout 17 comprises a fluid-conveying channel which extends from the underside of the closure part 16 to an opening (17a, FIG. 8a) at the tip of the dropper spout 17. The opening, which serves as an outlet for fluid held within the collection tube 20 in use, is uncovered when the cap 18 is removed, thereby putting the opening into fluid communication with the underside of the closure part 16” and Figure 2f).
In Regards to Claim 41: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the receiving section comprises flexible side walls pressable by a user of the sampling device to cause dispensing of the sample from the internal chamber (see Bishop paragraph [0110] “thickness of the collection tube 20 may be less in region 22b, to facilitate the application of gentle squeezing pressure in this region by the user when the collected fluid is being dispensed” and Figure 10).
In Regards to Claim 42: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the cap comprises at least one aperture through which the sample can be dispensed from the sampling device (see Bishop figure 4A, element 16, closure and element 17, dropper spout).
In Regards to Claim 43: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the cap comprises a lid that is movable between an open position and a closed position to selectively seal the at least one aperture (see Bishop Figure 4a, elements 16, 17 and 18 and Figures 5 and 6).
In Regards to Claim 44: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein a fluid path is provided through the insertion portion at the proximal end of the insertion portion (see Bishop paragraph [0093] “fluid-conveying channel is denoted by 17c in FIG 8c”) and Figure 8c).
In Regards to Claim 45: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) wherein the proximal end of the insertion portion comprises one or more openings adjacent the at least one aperture (see Bishop Figure 4a, elements 16, 17 and 18).
In Regards to Claim 47: Bishop teaches sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”)  wherein the sample collector is coupled to the receiving section by a screw-fitting such that during coupling of the sample collector to the receiving section, the absorbent portion rotates relative to the extraction surface causing extraction of the sample from the absorbent portion into the internal chamber (see Bishop paragraph [0115] “engaging the closure part 16 fully with the closure portion 24 (in the presently-preferred embodiments by screwing together the closure part 16 and the closure portion 24) causes further fluid to be squeezed out of the absorbent head 12. Such a screwing mechanism gives the user a mechanical advantage, potentially allowing them to compress the absorbent head 12 by more than would otherwise be possible if a screwing mechanism were not provided, and thereby enabling more fluid to be released from the absorbent head 12.”).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0036205 A1)(Bishop)(previously cited) in view of Sangha (US 2011/0004122 A1)(Sangha) further in view of Davis (US 3640268 A1)(Davis)(previously cited).  
In Regards to Claim 46: Bishop teaches a sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) but is silent to wherein the insertion portion comprises spaced apart legs that connect the insertion portion to the cap at connection positions that are spaced around the at least one aperture.
Davis teaches a device for collecting a specimen wherein the insertion portion comprises spaced apart legs that connect the insertion portion to the cap at connection positions that are spaced around the at least one aperture (see Davis: Column 3, lines 33-37 “provide one end of said swab assembly with footed prongs 22 which are circumferentially arranged around the elongated member 20”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the sampling device for collecting a sample as taught by Bishop with the footed prongs of Davis in order to “prevent the dislodgement of the swab assembly 19 during use” (see Davis: Column 3, lines 37-38).
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over  Bishop et al. (US 2017/0036205 A1)(Bishop)(previously cited) in view of Sangha (US 2011/0004122 A1)(Sangha) and further in view of Sangha (US 2012/0220043 A1)(Sangha 2)(previously cited).  
In Regards to Claim 48: Bishop teaches a sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) but is silent to the sampling device further comprising a desiccant housing.
Sangha 2 teaches an apparatus for collecting a specimen comprising a desiccant housing (see Sangha 2 paragraph [0045] “desiccant housing 32” and Figures 3-4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the sampling device for collecting a sample as taught by Bishop with the desiccant housing of Sangha 2 (i.e., add the walls of the chamber 32 of Sangha, the desiccant packets 36 Sangha 2, and alter the body portion 22 of Bishop so they are slotted like the retainers 40 of Sangha)in order to “aid in the drying of the specimen” (see Sangha 2 paragraph [0047]).
In Regards to Claim 49: Bishop teaches a sampling device for collecting a sample (see Bishop paragraph [0001] “fluid collection device, suitable for use in collecting fluids”) but is silent to wherein the receiving section comprises a base and the desiccant housing is comprised in the base, the desiccant housing comprising one or more windows.
Sangha 2 teaches an apparatus for collecting a specimen wherein the receiving section comprises a base and the desiccant housing is comprised in the base, the desiccant housing comprising one or more windows (see Sangha 2 paragraph [0047] “desiccant housing 32 is open and accessible…air holes 33 that extend through the closure” and Figure 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the sampling device for collecting a sample as taught by Bishop with the desiccant housing (i.e., add the walls of the chamber 32 of Sangha 2, the desiccant packets 36 Sangha 2, and alter the body portion 22 of Bishop so they are slotted like the retainers 40 of Sangha 2) and air holes of Sangha 2 in order to “aid in the drying of the specimen” (see Sangha 2 paragraph [0047]).
Response to Arguments
	Applicant’s arguments filed on 6/27/2022 have been fully considered. 
	Specification Objections:
	In view of the specification amendments filed on 6/27/2022, the specification objections are withdrawn.
	Claim Objections:
	In view of the claim amendments filed on 6/27/2022, the claim objections are withdrawn. However, there are new claim objections that were necessitated by the claim amendments filed on 6/27/2022.
	35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
	In view of the claim amendments filed on 6/27/2022, the claim rejections are withdrawn.
	Prior Art Rejections:
	The Applicant asserts:
		
    PNG
    media_image1.png
    457
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    673
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    647
    618
    media_image3.png
    Greyscale
	
Applicant’s arguments with respect to claims 1 and 68 have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791